Citation Nr: 0418830	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement of service connection for residuals of 
adenocarcinoma of the lung, status-post right lower lobe 
resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to November 
1979 and from November 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board reviewed the matter 
previously in September 2001, at which time, the Board 
remanded the appeal to the RO for further evidentiary 
development.

As discussed more fully below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking service connection for 
residuals of adenocarcinoma of the lung, status-post right 
lower lobe resection, pertinent law and regulations required 
that VA determine whether the claim was well grounded.  Only 
if it was, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claim.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  The VCAA mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

Specifically, the VCAA requires VA's efforts to obtain 
records from a Federal department or agency to continue until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  In this matter, the RO has made three 
unsuccessful attempts to obtain the veteran's service medical 
records.  When, after reasonable efforts to obtain pertinent 
records proves unfruitful, VA is required to notify the 
claimant, advising him or her of the records the Secretary is 
unable to obtain, explaining the efforts that the Secretary 
made to obtain those records and describing any further 
action to be taken by the Secretary with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(2).  Review of the record 
indicates the RO has not sent proper notice to the veteran in 
this regard.

The RO forwarded two development letters, which were sent in 
December 2001 and in February 2003.  Both letters advised the 
veteran that he had a 30-day period from the date of the 
letter to send in information or evidence regarding his 
claim.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1344-47 (Fed. Cir. 2003),  the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional notice and 
potential development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice. 

The Board also notes that the veteran's representative 
indicated in April 2001 when the veteran failed to appear for 
a Board hearing, that he had copies of material evidence, 
including service medical records and a medical opinion to 
present.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO must notify the veteran of 
all unsuccessful attempts to obtain 
pertinent, identified evidence in 
accordance with 38 U.S.C.A. § 
5103A(b)(2).
  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




